 
SHARE PURCHASE AGREEMENT




This AGREEMENT FOR THE SALE AND PURCHASE OF ONE HUNDRED PERCENT (100%) OF THE
OUTSTANDING SHARES OF REEFCO LOGISTICS, INC. (“Agreement”) is entered into as of
Monday 28th June, 2010, (the “effective date”), by and among Mr. Earnest
Beauregard, principal and sole shareholder (“Seller”) of Reefco Logistics, Inc.,
a North Carolina S-Corporation (“Company”), and Mr. Micheal Nugent, Chief
Executive Officer of Roadships Holdings, Inc., a Delaware
Corporation  (“Buyers”).  This Agreement supersedes any prior agreements.


RECITALS


A.  
Seller owns, unencumbered, One Hundred Percent (100%) of the Outstanding Stock
(the “Stock”) of the Company, including certain assets (defined in Section 1.0)
used in the operation of the Company, a freight logistics and brokerage company,
located at 314-021 W. Millbrook Rd. in Raleigh, North Carolina 27609 (“the
Premises”).



B.  
Seller desires to sell to Buyer all of the Stock and Buyer desires to acquire
the same from Seller; moreover, as a material part of the considerations of the
sale and purchase of the Stock, Seller and Buyer agree to the operational
establishment of Reefco Logistics Australia.



NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING RECITALS AND THE MUTUAL
UNDERTAKINGS HEREIN, SELLER AND BUYER AGREE AS FOLLOWS:


TERMS AND CONDITIONS


1.0  
PURCHASE AND SALE OF STOCK.



Subject to the terms and conditions of this Agreement, on the Closing Date,
Buyer shall purchase and acquire from Seller, and Seller shall provide 100% of
the Stock of the Company, including the Seller’s rights, titles, and interests
in and to the assets described below:


SALE:
1.1  
Fixed Assets. The tangible assets owned by the Seller which are used in the
Business or located on the Premises including, but not limited to, office and
computer equipment, software, furniture and fixtures.  All fixed assets shall be
free and clear of all liens and encumbrances and in good working order and
condition at the time of the Closing.



1.2  
Intangible Assets. The intangible assets owned by the Seller which are used in
the Business or located on the Premises including, but not limited to all trade
names, trade or serves marks, customer lists, and all trade secrets and
proprietary information, and all other exclusive rights to licenses, customer
contracts and agreements, data, licenses, and  the name “Reefco Logistics, Inc.”
and all other intangible rights and goodwill regardless of form, free and clear
of all liens and encumbrances.



PURCHASE:
1.1  
Amount. Buyer shall pay to Seller at the Closing the amount of $450,000 as the
total cash purchase price of the Assets, all subject to any adjustments as
provided in this Agreement.



1.2  
Adjusted Value. Buyer shall pay to Seller the difference between the debtors and
creditors in cash at the Closing.



1.3  
Payment. Buyer shall pay to Seller the Purchase Price as follows:



1.3.1. $20,000 Deposit. Upon execution of this Agreement, Buyer shall deposit
with Seller a $20,000 deposit (the “Deposit”). The Deposit shall be deemed to be
a deposit against the Purchase Price of $450,000. Buyer shall pay to Seller the
balance of $430,000 at Closing.


1.3.2 Cash in the amount of $430,000. Buyer shall pay to Seller the balance of
the cash Purchase Price of $380,000 by Cashier Check or Wire Transfer at
Closing.


1.3.3 Assumption of All Liabilities at Closing.  At the juncture of the Closing,
Buyer shall assume and perform all Company lessee obligations under the
facilities Lease and shall service all existing scheduled paid order deliveries
(“Assumed Liabilities”) for customers and all business related accounts payable
with vendors, as well as long-term liabilities.  Buyer shall neither assume nor
otherwise be or become responsibility for any of the Buyer’s Personal
Liabilities, regardless of whether said personal liabilities were directly
related to business services performed to Reefo Logistics, in connection with
the operation of the Company.


1.3.4 Adjusted Value. Buyer shall pay to Seller the difference between the
assets and liabilities at the Closing.


1.3.5 Employment Agreement.  As a material part of the consideration of the
sale, Seller and Buyer agree to enter in to an employment contract, beginning at
the closing date and extending for a period not less than three (3) years, at a
rate of $100,000 per annum, and renewable upon mutually agreeable terms(s).


1.3.6 Raleigh Office. As a material part of the consideration of the sale,
Seller and Buyer agree to the Raleigh office for Reefco Logistics, Inc.
remaining in Raleigh for the term of the employment contract.


1.4  
Reefco Australia.  As a material part of the considerations of the sale, Seller
and Buyer agree to enter in to an operating agreement, effective the 1st August
2010, for the establishment of Reefco Logistics in 15/ 31 Governor Macquarie
Drive, Chipping Norton, Sydney, NSW, Australia 2170.



1.5  
Allocation. Seller and Buyer shall report the allocation of the Purchase Price
and other consideration for tax purposes as set forth in Appendix 3.3.



2.0  
CONDITIONS. This Agreement and resulting transaction is subject to the following
conditions:



2.1  
Facility Lease. The assumption of the existing lease, or sublease agreement for
the Premises or the making of a new lease between landlord and Buyer for the
Premises, as set for in Appendix _____.



2.2  
Cash Deposits. Within 3 business days after the signing of this Agreement, Buyer
shall deposit into Escrow (TBA) a $20,000 Deposit (see 1.3.1). Within one (1)
business day prior to the Closing Dates as established by Section 5.4, Buyer
shall deposit into Escrow, by cash or wire transfer in immediately available
funds, the balance of the Purchase Price which is to be paid through Escrow.





3.0  
CONFIDENTIALITY.



Notwithstanding the employment agreement in 1.2, above, as a material part of
the consideration of the sale, Seller(s) agree not to operate or engage in,
directly or indirectly, whether as a principal, agent, manager, employee, owner,
member, partner, stockholder, director or officer of a corporation, trustee,
consultant, or any other capacity whatsoever, any business the same as, or
substantially similar to, or in competition with the Business,  for a period of
seven (3) years from the Closing.


4.0  
INDEMNITY.



4.1  
Seller Indemnity. Except as provided above, Buyer shall not assume or be
responsible for any of Seller’s liabilities or any expenses, debts, obligations,
liabilities, claims, demands, fines or penalties, whether fixed of contingent,
past, present or future, or direct or indirect arising our of or in connection
with the operation of the Assets and Business being purchased herein, or any
acts or omissions of Seller in connection therewith on or prior to
Closing.  Seller shall indemnify and hold Buyer harmless from and against any
such liabilities.





4.2  
Buyer Indemnity. Except as provided above, Seller shall not be responsible for
any of Buyer’s liabilities or any expenses, debts, obligations, liabilities,
claims, demands, fines or penalties, whether fixed of contingent, past, present
or future, or direct or indirect arising our of or in connection with the
operation of the Assets and Business being purchased herein, or any acts or
omissions of Buyer in connection therewith after Closing.  Buyer shall indemnify
and hold Seller harmless from and against any such liabilities.



5.0  
MISCELLANEOUS.



5.1  
Notices to Vendors. It is acknowledged that Seller may give written notice to
all of Seller’s vendors and suppliers to inform them of the fact that Seller no
longer owns and operates the Business and will not be liable or responsible for
any purchase or other contractual obligations that are incurred by the Business
or by Buyer after close.



5.2  
Employees. Seller and Buyer shall cooperate with each other in transitioning
employees from Seller to Buyer; including notifying employees that their
employment with Seller will continue through transition of the Company, and
thereafter. Buyer shall be responsible for paying all employee wages and payroll
taxes related to the operation of the Company after close.



5.3  
Audit. Seller and Buyer shall cooperate with each other in the audit of Reefco
Logistics, Inc. to be completed by the 30th August 2010. The cost of the audit
is payable by the Buyer.



5.4  
Closing. The estimated date of the Close is July 30, 2010, subject to the
Conditions of this Agreement. Buyer and Seller shall make their best efforts to
complete the Close on or before that date. If closing does not occur by July 30,
2010, and is not otherwise extended by mutual agreement of the Parties, either
Seller or Buyer may cancel this Agreement, in which case any funds on deposit
shall be forfeited to the Seller and any costs already incurred shall be paid by
the Buyer.



5.5  
Costs. Appropriate fees incurred such as transfer filings and other external
fees shall be divided equally between Buyer and Seller. Each party shall bear
the fees and costs of their own attorneys and advisors. Commissions to The March
Group LLC shall be paid by Seller. All other taxes or other fees related to the
sale of the Assets shall be paid by Seller.



5.6  
Pro-rations. Utilities, telephone, and other appropriate charges shall be
prorated as of the Closing Date.



5.7  
Termination. Either party may terminate this Agreement within five (5) days
after execution of this Agreement.



5.8  
Extension; Third Party Acts. If the only reason the Closing cannot occur is
because of acts of a third party has not occurred, the Closing may be extended
by a notice by either party for up to an additional 30 days.



5.9  
Material Changes. The absence of no material changes between the date of this
Agreement and the Close, with respect to the level of assets, current or
projected revenues, earnings, and general status of customer or supplier
relationships.



5.10  
Assignment. Buyer intends and shall have the right to assign the rights under
this Agreement to a newly formed entity that is 100% owned by Buyer, provided,
however, Buyer shall remain personally obligated for the performance of the
Buyer obligations under this Agreement.



5.11  
Disputes. If any dispute arises between the parties which the parties are unable
to resolve by discussions among themselves, the parties agree to mediate the
dispute before resorting to any arbitration as provided herein. Such mediation
shall be before an experienced mediator agreed to by the parties or, if no
agreement can be reached, selected by the manager of the Wake County office of
the Judicial Arbitration and Mediation Services (“JAMS”). Such mediation shall
occur within 30 days of either party referring the dispute to mediation and each
party agrees to mediate for at least 5 hours on the dispute. The costs of the
mediator will be borne equally by each of the sides of the dispute. If either
party shall allege a breach or bring a claim relating to this Agreement which
cannot be solved by mediation, such party shall submit the dispute to JAMS for
arbitration in Wake County, North Carolina, and all parties agree to such
arbitration as the exclusive method of resolving such dispute. If the parties
are unable to agree upon an arbitrator, the local manager of JAMS shall select
three arbitrators with experience in similar arbitrations, and each party shall
have the right to reject one of the three arbitrators. The costs of the
arbitration, including any JAMS’ administration fee, the arbitrator’s fee, and
costs for the use of facilities during the hearings, shall be borne equally by
the parties to the arbitration. Attorney’s fees may be awarded to the prevailing
or most prevailing party at the discretion of the arbitrator. The arbitrator
shall not have any power to alter, amend, modify or change any of the terms of
this Agreement nor to grant any remedy which is either prohibited buy the terms
of this Agreement, or not available by law.





5.0  
REPRESENTATIONS AND WARRANTIES. Seller represents and warrants to Buyer each of
the following:



5.1  
Seller has full authorization and right to enter into and perform this
agreement.



5.2  
Seller is operating the business in compliance with all applicable laws and
contracts. This compliance will not be violated by this sale and the business
will pass all applicable inspections upon the Close.



5.3  
No claims, actions, suits, proceedings or investigations of any description
whatsoever are pending or threatened against or relating to Seller, the
Business, the Premises, or with respect to the Stock or any of the Assets, at
law or in equity, or before any governmental entity, or by any person which
might prohibit or prevent the consummation of the transaction set forth herein.



5.4  
All leases and contracts relevant to the ownership and operation of the business
are complete and in effect, and there are no undisclosed amendments.



5.5  
All the financial information furnished to Buyer are complete, accurate,
prepared in a manner consistent with prior statements, and fairly present the
financial condition of the business as of the dates stated on them.



5.6  
Since the date of the last financial statements furnished, there have been no
material adverse changes in the aggregate in the assets, liabilities, revenues,
expenses, or any other items shown on such statements.



5.7  
All assets currently used in the business are owned by Seller free from liens
and encumbrances, will be paid off at Close or will be assumed by buyer, and
these assets are in good and operable condition.



5.8  
This Agreement has been duly authorized, executed and delivered by Seller and
constitutes a legal, valid and binding obligation of Seller, enforceable in
accordance with its terms, except as such enforceability might be limited by
bankruptcy or insolvency laws or general principles of equity.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set above.




SELLER                                                                                              
BUYER


                             /s/ Earnest
Beauregard                                                                         /s/
Micheal Nugent
                             Mr. Earnest
Beauregard                                                                       Mr.
Micheal Nugent
                             Shareholder, Reefco Logistics,
Inc.                                                   CEO, Roadships Holdings,
Inc.

